                       Case 2:19-cv-00159-HYJ-MV ECF No. 38, PageID.214 Filed 11/16/20 Page 1 of 1



                                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                                   WESTERN DISTRICT OF MICHIGAN
                                                         NORTHERN DIVISION

                       RICHARD J. HILL,
                                                                           U.S. District Judge:
                               Plaintiff,                                   Hon. Hala Y. Jarbou
                       v                                                   U.S. Magistrate Judge:
                       JUSTIN WONCH, and                                    Maarten Vermaat
                       TOWNSHIP OF FORSYTH,
                                                                           Case No: 2:19-cv-159
                               Defendants.
                                                                       /
                       Phillip B. Toutant (P72992)                         Susan D. MacGregor (P41741)
                       Karl P. Numinen (P46074)                            KITCH DRUTCHAS WAGNER
                       NUMINEN DEFORGE & TOUTANT, P.C.                      VALITUTTI & SHERBROOK
                       Attorneys for Plaintiff                             Attorneys for Defendants
                       105 Meeske Avenue                                   1440 W. Ridge Street, Ste. C
                       Marquette, MI 49855                                 Marquette, MI 49855-3199
                       (906) 226-2580                                      (906) 228-0001
                                                                       /

                            DEFENDANTS’ CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.2

                               Pursuant to Local Rule 7.2(b)(ii), defendants state as follows:

                               Defendants’ Reply Brief in Support of Motion for Summary Judgment served on

                       November 13, 2020 contains 2,617 words as defined by Local Civil Rule 7.2(b)(i).

                               The word count was generated using Microsoft Word, Version 2016.


                                                                     KITCH DRUTCHAS WAGNER
                                                                     VALITUTTI & SHERBROOK


                       Dated: November 16, 2020                      By: /s/ Susan D. MacGregor
                                                                     Attorneys for Defendants




 Kitch Drutchas
Wagner Valitutti &
   Sherbrook
   ATTORNEYS AND
    COUNSELORS
1440 W. RIDGE STREET
       SUITE C
MARQUETTE, MICHIGAN
     49855-3199


(906) 228-0001




                       MAR01:77255.1
